Citation Nr: 1339606	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  08-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability.

ATTORNEY FOR THE BOARD

Brian Flannery, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 until May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, Philippines.  

Historically the Veteran perfected appeal as to several issues in this case.  The Board denied the Veteran's claim of entitlement to service connection for tinnitus in a June 2009 decision.  Thereafter, service connection for allergic rhinitis was granted in a March 2011 Decision Review Officer Decision.   As such, the issue of entitlement to service connection for a low back disorder is the only remaining issue before the Board.

When this case was most recently before the Board in April 2013, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.


FINDING OF FACT


A chronic low back disorder was not manifest during service. Arthritis was not manifest within one year of separation from service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify  

VA satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, a letter was sent to the Veteran in August 2006 prior to the initial adjudication of his claim.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

The Board further notes that in an April 2013 Remand from the Board, the RO was directed to notify the Veteran that Dr. Orlando Bautista's records were mostly illegible.  The RO complied with this directive by sending a letter to the Veteran informing him the Dr. Orlando Bautista's records were mostly illegible.

B.  Duty to Assist

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  

The RO further assisted in obtaining private treatment records and associated them with the file as well.  The Board notes the efforts to obtain Dr. Orlando Bautista's records.  A February 2007 statement from the Veteran indicates that he was treated for his lower back disability by Dr. Bautista from 1988 to 1998.  As noted in prior remands the VA has obtained records from Dr. Bautista dated between 1994 and 1996.  However, as also noted, these records were mostly illegible.  Accordingly this matter was remanded to obtain earlier records and to inform the Veteran that the records in the file were mostly illegible.  VA has made a number of attempts to contact Dr. Bautista for these records with no success.  Most recently, pursuant to the April 2013 Remand from the Board, the VA sent letters to Dr. Bautista in April 2012 and July 2013, however these letters were returned undeliverable.  In addition an April 2013 Report of Information indicates that the Veteran reported that his records from Dr. Bautista may not be found or were disposed of since Dr. Bautista reported to the Veteran that he regularly disposes of records after ten years.  Therefore, the Board finds that with respect to medical records from Dr. Bautista, VA has satisfied its duty to assist.  

Additionally, the Veteran has not identified any other pertinent treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty obtain a medical opinion when required.  In September 2009, VA provided the Veteran a medical examination and obtained a medical opinion addressing specifically whether the Veteran suffers from a lower back disability and if so was it caused by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's claimed lower back disability, he provided a sufficiently detailed description of the disability, and he provided an analysis to support his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Having thus established that VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the adjudication of his claims.  


II.  Merits of the Claim  

As an initial matter, the Board notes that the Veteran served in the Navy as a cook and the record does not reflect, nor does the Veteran contend, that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board finds that the Veteran does have spondylolysis and degenerative disk disease, and also had a lower back strain during service in February 1974, but as discussed below, there is no causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  In addition, there is no probative or competent evidence of arthritis within one year of separation from service.   Therefore service connection for a lower back disability is not warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012); cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (both discussing when lay evidence may be competent on a particular issues).  It remains for the Board to determine on an individual basis whether lay evidence is "competent and sufficient" to address a specific medical issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claim file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30  (2000).

In turning to the record, in September 2009 the VA provided an examination for the Veteran's claimed low back pain.  After the VA examiner considered the Veteran's history of low back pain, conducted a physical examination, and reviewed the imaging study results, the VA examiner diagnosed degenerative disc disease of the lumbar spine.   Spondylosis was demonstrated on X-ray examination.

The VA examiner noted that the Veteran did complain about a low back strain immediately prior to separating from service.  The Veteran was diagnosed with a mechanical back strain with no trauma, full range of motion and no back spasms.  The VA examiner then went on to explain his reasoning as to why the sprain in 1974 is not related to the Veteran's current lower back problems.

The Veteran's service treatment records reveal that on February 4, 1974 the Veteran sought treatment for back pain without any trauma.  The Veteran indicated a strain approximately a month prior and requested an orthopedic consultation.  On February 11, 1974 an examination revealed tenderness over the thorocolumbor paraspinal muscles but otherwise negative.  On April 22, 1974 the Veteran sought treatment for an aching back but could give no history of recent injury or other cause for symptoms.  On April 23, 1974 medical treatment reveals that the Veteran had complaints of low back pain for several months however the back appeared normal with full range of motion and no muscle spasms evident.  

The very next day at the time of separation, on April 24, 1974 the Veteran indicated in his Report of Medical History that he was in good health and when asked about his back the Veteran responded by checking  "no" and "don't know."  The April 24, 1974 Report of Medical Examination indicated that spine and other musculoskeletal examination was normal.

The Board finds that the Veteran's service medical records are consistent with the VA examiner's findings.  The Board further notes that the VA examiner relied on the service treatment records, as well as his training and experience with lower back injuries, in determining that the Veteran strained his lower back in service but this was successfully treated and resolved without any further issues relying on the reasoning that mild lower back strains commonly heal completely without residuals.  The Board finds the overall reasoning and basis provided by the VA examiner to be persuasive and consistent with the evidence of record.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' ") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In reviewing evidence favorable to the Veteran the Board notes that, although Dr. Bautista's records were not found, the Veteran does claim he was seen for low back pain sometime in the 1980's.  In another February 2007 statement, the Veteran indicates that he was seen by three private physicians from 1988 until 1998 for low back pain.  The Board does not question the Veteran's claim that he was seen for low back pain.  However this evidence is not very strong to the issue of whether the Veteran's current disability is related to his low back strain in service.  This evidence only suggests that the Veteran had back pain.  The Board further notes a February 1995 assessment of sciatia.  These records only speak to the fact that the Veteran complained of low back pain without any further discussions as to onset of the problem.  Therefore the private medical records are not very probative in determining the cause or onset of current low back pathology.  

The Veteran further indicated in a May 2007 statement that, in the service, his low back pain was because he had to carry heavy provisions and packages.  The Veteran's statements are not very specific.  The Veteran does not seem to indicate that he developed degenerative disc disease while in the service.  The Veteran only appears to argue that his strain in service should lead to service connection for his current degenerative disk disease but does not explain this conclusion.  Therefore the Board does not place significant probative weight on this evidence.

Arhtritis of the lumber spine has been identified.  Therefore 38 C.F.R. § 3.303(b) is potentially applicable.  The Board notes that the Veteran has indicated that he has had low back pain since 1970.  The Board further notes that the Veteran is competent to report ongoing back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However at the time of his separation exam the Veteran stated he was in good health and denied, or at least said that he did not know of any recurrent back pain.  In light of the conflicting evidence contained in the claims file, the Board finds that the Veteran's statements made to his physician to be more probative than those made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Further, although low back pain was noted during service, arthritis was not noted or diagnoses during service.  Furthermore, it has been determined that the Veteran did not have a characteristic manifestation of the disease process (arthritis) during service, rather the Report of Medical Examination at the time of separation found the Veteran's spine and other musculoskeletal to be normal.  This report is also consistent with the prior medical records which did not indicate any chronic back condition but rather found the Veteran's back appeared normal with no muscle spasms.   

Therefore the Board finds that the record also does not reflect a "continuity of symptomatology" after service.  

Upon weighing of the evidence, the Board finds that the preponderance of the evidence shows that the Veteran does have a current diagnosis of degenerative disk disease, and also suffered a lower back strain during service in February 1974, but there is no causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Therefore direct service connection for a lower back disability is not appropriate.


ORDER

Service connection for a low back disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


